Citation Nr: 1724011	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  16-25 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating greater than 10 percent for a right knee disability.

3.  Entitlement to a disability rating greater than 10 percent prior to March 31, 2016, and in excess of 60 percent from March 31, 2016, for constrictive bronchiolitis with exercise induced asthma.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney



ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to May 2004 and from April 2006 to September 2008.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2014 and October 2015 rating decisions rendered by the St. Louis, Missouri Regional Office (RO) of the Department of Veterans Affairs (VA).

During the course of the appeal, by rating decision in January 2017, the RO granted a 60 percent rating for constrictive bronchiolitis with exercise induced asthma from March 31, 2016.  However, inasmuch as a higher rating is available for constrictive bronchiolitis with exercise induced asthma and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As the medical evidence of record indicates that in the past, the Veteran has received multiple psychiatric diagnoses, the issue of entitlement to service connection for PTSD has been expanded as noted on the title page of this decision consistent with Clemons.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects findings of PTSD, depression, adjustment disorder, and mood disorder.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  Further adjudication is thus needed, again, in view of the Clemons guidance.

The Veteran was given a VA psychiatric compensation and pension examination in May 2014.  The examiner opined that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD; the examiner also indicated that the Veteran did not have a mental disorder that conformed with DSM-5 criteria.  The examiner acknowledged that the Veteran had previously been diagnosed with a number of diagnoses which included major depressive disorder, mood disorder, PTSD, and personality disorder; however, no etiology opinion or further discussion was given regarding the Veteran's other psychiatric diagnoses of record.  

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Veteran should be scheduled for a new VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability-to include those psychiatric diagnoses given during the course of the appeal-is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Additionally, the evidentiary record appears to be incomplete.  The Veteran has reported obtaining psychiatric treatment from VA Medical Center (VAMC) Indianapolis; no records from VAMC Indianapolis have been associated with the claims file.  At her December 2016 VA respiratory examination , the Veteran reported experiencing asthma exacerbations in March and September 2016 and additional exacerbations requiring two visits to an emergency room in October 2016.  However, with the exception of a March 2016 surgical report submitted directly by the Veteran, the treatment records documenting the treatment for these exacerbations have not been associated with the claims file.  Indeed, while a January 2017 statement of the case (SOC) indicates that VAMC St. Louis records dating through January 2017 had been reviewed, these records have not been associated with either the VBMS file or the Virtual VA file.  Before the Board can adjudicate any of the claims on appeal, the outstanding VAMC records considered by the RO in the January 2017 SOC must be obtained and associated with the claims file.  In this regard, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all of the Veteran's outstanding VA medical records, to include from the VAMC Indianapolis and the VAMC St. Louis.  

2.  Then, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and etiology of any psychiatric disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current psychiatric disability.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any such psychiatric disability had its onset in service, was aggravated by service, or is otherwise related to any incident of service.

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.  The examiner must specifically state whether the claimed stressor is related to the Veteran's fear of hostile military or terrorist activity of the type contemplated by the recent revisions to 38 C.F.R. § 3.304(f)(3).

If no current psychiatric disability is found, the examiner is asked to consider the VA treatment records, which indicate that the Veteran was being treated for major depressive disorder, mood disorder, PTSD, and personality disorder.  The examiner is requested to provide the aforementioned opinions regarding the diagnoses given in the VA outpatient records.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

3.  After ensuring compliance with the development requested above, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




